Appeal by an employer and its insurance carrier from an award made by the Workmen’s Compensation Board to the widow of a deceased employee. Appellants urge that there is no evidence to support a finding of accidental injuries arising out of the course of employment. Decedent, while in the regular course of employment, lifted a large, heavy five-gallon bottle of water, weighing about sixty pounds, for the purpose of turning the bottle over and placing it in a water cooler. The board has found that in so doing he was subjected to a strain and exertion which caused him to sustain accidental injuries in the nature of a cerebral vascular condition. There is medical testimony to sustain a finding that this injury subsequently caused his death. We think the incident may be characterized as an industrial accident as a matter of fact. (Matter of Masse V. Robinson Co., 301 N. Y. 34.) Appellants also urge that the award was improper under the provisions of section 123 and section 25-a of the Workmen’s Compensation Law. It is true that the accident happened in 1939, but the case was reopened in 1945, and its closure on January 15, 1947, by a referee was only an interlocutory determination subject to review by the Workmen’s Compensation Board. Thus, it cannot be said that the case was definitely closed on that date. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.